UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q (Mark One) [X]QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedApril 30, 2010 []TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number000-52161 JAMMIN JAVA CORP. (Exact name of small business issuer as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 8350 Wilshire Blvd Suite 200, Beverly Hills, CA 90211 (Address of principal executive offices) 323-556-0746 (Issuer's telephone number) N/A (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes[X]No[] Large accelerated filer Accelerated filer Non-accelerated filer (Do not check if a smaller reporting company) Smaller reporting companyX APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the issuer has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court.Yes[]No [] APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date:98,910,594 common shares issued and outstanding as of July 14, 2010. Transitional Small Business Disclosure Format (Check one):Yes[]No[X] Check whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)Yes[]No[X]. JAMMIN JAVA CORP. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS April 30, 2010 (UNAUDITED) January 31, 2010 ASSETS Current assets Cash $ $ Total current assets Property and equipment, net License agreement - Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities Accounts payable $ $ Advances from related parties Total current liabilities Total liabilities Commitments STOCKHOLDERS' EQUITY (DEFICIT): Common stock, $.001 par value, 5,112,861,525 shares authorized, 98,910,594 shares issued and outstanding as of April 30 and January 31, 2010 Additional paid-in capital Subscription receivable - ) Deficit accumulated during the development stage ) ) Total Stockholders' Equity (Deficit) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ $ See accompanying notes to financial statements. F-11 JAMMIN JAVA CORP. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF OPERATIONS Three Months Ended April 30, 2010 and 2009 And the period from September 27, 2004 (Inception) through April 30, 2010 (UNAUDITED) Three Months Three Months Inception Ended Ended through April 30, 2010 April 30, 2009 April 30, 2010 Expenses: General and administrative $ $ $ Farming cost - Impairment of property and equipment - - Net loss $ ) $ ) $ ) Net loss per share: Basic and diluted $ ) $ ) Weighted average shares outstanding: Basic and diluted See accompanying notes to financial statements. F-12 JAMMIN JAVA CORP. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF CASH FLOWS Three Months Ended April 30, 2010 and 2009 and the period from September 27, 2004 (Inception) through April 30, 2010 (UNAUDITED) Three Months Three Months Inception Ended April 30, 2010 Ended April 30, 2009 through April 30, 2010 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to cash used by operating activities: Imputed interest on shareholder advance - - Depreciation Impairment of property and equipment - - Net change in: Prepaid expenses - - Accounts payable CASH FLOWS USED IN OPERATING ACTIVITIES ) ) ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of property and equipment - ) ) CASH FLOWS USED IN INVESTING ACTIVITIES - ) ) CASH FLOWS FROM FINANCING ACTIVITIES Shareholder advances, net Proceeds from sale of common stock - CASH FLOWS PROVIDED BY FINANCING NET INCREASE (DECREASE) IN CASH ) Cash, beginning of period - Cash, end of period $ $ $ NON-CASH TRANSACTION Shares to be issued in consideration for license agreement $ $
